Title: To James Madison from William Lee, 18 September 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 18 September 1805, Bordeaux. “I have shipped your wines &c on the Brig Lyon Capt Coursell to sail in a few days for Baltimore. Would it not be adviseable for you to cause insurance thereon as I understand our Vessels are much harrassed by the English.
          “Mr Holmes the bearer of this will hand you a file of the moniteur and a work on the Commerce of the Black Sea which contains some useful information.”
        